[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-11226                  JANUARY 9, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                  D. C. Docket No. 03-80752-CV-DTKH

KATHRYN E. BOYCE CAMARA,


                                                       Plaintiff-Appellant,

                                  versus

BRINKER INTERNATIONAL,
d.b.a. Chili's Bar & Grill,

                                                       Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (January 9, 2006)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
      Kathryn E. Boyce Camara appeals the district court’s order granting

summary judgment to Chili’s Bar & Grill in her employment discrimination action

brought pursuant to Title VII of the Civil Rights Act of 1964 and the Florida Civil

Rights Act. Camara argues that the district court erred in (1) denying her motion to

compel discovery of employment evaluations of certain male managers and (2)

determining that she failed to establish a prima facie case of gender discrimination.

                                   I. Background

      Camara worked as a manager for Brinker International (“Brinker”), first at

the company’s West Boca Chili’s Restaurant and, later, at its Boynton Beach

location. Throughout Camara’s employment in West Boca, the restaurant’s

general manager received many complaints about her from other employees and

counseled her several times regarding employee relations. The general manager

noted that Camara could be harsh and abrupt and that she could overreact under

stress. In his evaluations of Camara, he rated her employee relations skills as

below expectations.

      During her first few weeks at the West Boca restaurant, Camara worked with

Brian Marks, another manager. After she complained that Marks had engaged in

inappropriate sexual behavior with female employees, Marks was transferred to

another restaurant.



                                          2
      On one occasion, Camara and other managers attended a conference in

Tampa. One evening, a group of managers who had been drinking engaged in

banter of a sexual nature with Camara and her roommate. Marks later joined the

group. When a general manager told the group to go to bed and the women began

to leave, Marks picked up the roommate and carried her over his shoulder until

Camara told him to put her down. Marks subsequently was terminated.

      Camara was transferred to the Boynton Beach restaurant in response to

complaints from other employees at the West Boca restaurant. At Boynton Beach,

Camara reported to Tom Livoti, who was aware of past concerns regarding her job

performance. Livoti received similar complaints about Camara’s harsh treatment

of other employees and her abrupt manner. Camara received counseling and

warnings. Camara complained that Livoti was unduly critical of her, occasionally

swore at her, and gave her less guidance than other managers received. She also

complained that Livoti did not make her a kitchen manager.

      In Livoti’s evaluation of Camara’s job performance, he noted that she was

below expectations in team development and professionalism. He again warned

her to improve and denied her a raise due to employee relations concerns. Camara

believed that Livoti disapproved of women in the workplace because he allegedly

once stated that a woman’s place is in the home.



                                         3
      Almost immediately following this review, Camara became involved in a

loud altercation with a waitress, Heather Cannon. A few days later, Brinker

received an e-mail allegedly from a customer complaining that Camara had

insulted a waitress in front of him and other guests and that she had then asked him

if he knew anyone looking for a job. Camara first denied that the incident had

occurred and accused Cannon of fabricating the complaint to exact revenge. She

later admitted that she had made the comments to a guest hoping to lighten the

mood. Two days after Brinker had received the e-mail, Camara was terminated.

Stephen Scott, the area director, and Mark Gray, the new general manager, made

the decision, though Livoti was present for the meeting with Camara.

                               II. Standard of Review

      We review a district court’s grant of summary judgment de novo, Patrick v.

Floyd Medical Ctr., 201 F.3d 1313, 1315 (11th Cir. 2000), construing all facts and

drawing all reasonable inferences in the light most favorable to the non-moving

party. HCA Health Servs. of Ga., Inc. v. Employers Health Ins. Co., 240 F.3d 982,

991 (11th Cir. 2001). Summary judgment is appropriate “if the pleadings,

depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.



                                           4
56(c).

                                     III. Discussion

A. Motion to Compel Discovery

         Camara first argues that the district court erred by denying her motion to

compel discovery of the personnel files of three other managers, Greg Barocas,

Bob Greene and Chris Villard. Although she deposed Barocas and Green, neither

could attest to the contents of their files. She argues that these managers had been

criticized for poor employee relations skills and yet had not been terminated.

Accordingly, she contends that the discovery sought was relevant to establish

proper comparators.

         This Court reviews a district court’s denial of a discovery request for abuse

of discretion. Hinson v. Clinch County, Ga. Bd. of Ed., 231 F.3d 821, 826 (11th

Cir. 2000). “A district court abuses its discretion if it applies an incorrect legal

standard, follows improper procedures in making the determination, or makes

findings of fact that are clearly erroneous.” Chi. Tribune Co. v.

Bridgestone/Firestone, Inc., 263 F.3d 1304, 1309 (11th Cir. 2001). “Where a

significant amount of discovery has been obtained, and it appears that further

discovery would not be helpful in resolving the issues, a request for further

discovery is properly denied.” Avirgan v. Hull, 932 F.2d 1572, 1580 (11th Cir.



                                            5
1991).

         Here, Camara had already deposed Barocas and Green and had declined to

depose Villard. Nevertheless, she was unable to elicit any evidence supporting her

theory that Barocas, Green and Villard were comparators in that they had been

similarly reprimanded but not terminated. Barocas stated in his deposition that he

could not remember any complaint filed against him, and he denied that he had

received any discipline or counseling. Likewise, Greene stated that he had not

received any complaints or counseling. While Greene acknowledged having

received negative evaluations, he stated that he had been able to improve on those

areas identified in his evaluations. Accordingly, the district court did not abuse its

discretion in denying Camara’s discovery request.

         Moreover, even if the requested files would have been helpful to Camara in

establishing her prima facie case, they would not have rebutted the legitimate,

nondiscriminatory reason for her termination proffered by Brinker.

B. Prima Facie Case

         Camara next argues that the district court erred in determining that she was

not treated differently than Marks based on gender merely because Marks was

ultimately discharged. Camara argues that although Marks’s behavior was worse

than hers, he was not terminated as quickly as she was. She also asserts that (1)



                                            6
she was not given as much guidance as male managers; (2) Livoti yelled at her,

was abrupt with her and stated on one occasion that a woman’s place is in the

home; (3) she was not assigned to the kitchen; and (4) she was denied a raise.

Camara argues that each of the above constitutes an adverse employment action

because each made her job undesirable.

      Title VII makes it illegal for an employer “‘to fail or refuse to hire or to

discharge any individual, or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.’” Bass v.

Bd. of County Comm’rs, Orange County, Fla., 256 F.3d 1095, 1103 (11th Cir.

2001) (quoting 42 U.S.C. § 2000e-2(a)). Where a plaintiff seeks to establish a

prima facie case of discrimination based on circumstantial evidence, she must

show: “(1) she is a member of a protected class; (2) she was subjected to an

adverse employment action; (3) her employer treated similarly situated employees

who are not members of her protected class more favorably, and (4) she was

qualified for the job or benefit at issue.” Rice-Lamar v. City of Ft. Lauderdale, Fla.,

232 F.3d 836, 842-43 (11th Cir. 2000). “[I]n cases involving alleged . . . bias in

the application of discipline for violation of work rules, the plaintiff . . . must show

either (a) that he did not violate the work rule, or (b) that he engaged in misconduct



                                            7
similar to that of a person outside the protected class, and that the disciplinary

measures enforced against him were more severe than those enforced against the

other persons who engaged in similar misconduct.” Jones v. Gerwens, 874 F.2d

1534, 1540 (11th Cir. 1998).

      “Demonstrating a prima facie case is not onerous; it requires only that the

plaintiff establish facts adequate to permit an inference of discrimination.”

Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997). Once the plaintiff

establishes a prima facie case of discrimination, the defendant has the burden of

articulating a legitimate, nondiscriminatory reason for the employment decision.

Tex. Dept. of Cmty. Affairs v. Burdine, 450 U.S. 248, 254, 101 S.Ct. 1089, 1094,

67 L.Ed.2d 207 (1981).     Here, contrary to the district court’s determination,

Camara established that she was the subject of two adverse employment actions –

the denial of a raise and her termination. See Gupta v. Fla. Bd. of Regents, 212

F.3d 571, 587 (11th Cir. 2000) (“An adverse employment action is an ultimate

employment decision, such as discharge or failure to hire, or other conduct that

‘alters the employee’s compensation, terms, conditions, or privileges of

employment, deprives him or her of employment opportunities, or adversely

affects his or her status as an employee.’”). She failed to establish, however, that

similarly situated male managers were treated less severely. Despite Camara’s



                                           8
claims, Marks is not an appropriate comparator. Whereas Marks had made

inappropriate comments to female employees, arrived at work inebriated, and

fraternized with subordinates, certainly egregious conduct, Camara’s problems

were in a different category, the area of employee relations. She had been harsh

with staff, received numerous complaints from staff members, and criticized staff

in front of guests. Accordingly, Marks and Camara were not similarly situated in

all relevant respects, and the district court correctly held that Camara failed to

establish her prima facie case.

           In any event, even if Camara had established her prima facie case of gender

discrimination, we would nevertheless affirm the district court because Camara

failed to rebut the legitimate, nondiscriminatory reasons offered by Brinker for its

decisions to deny her a raise and ultimately terminate her employment.1 Brinker

proffered as its legitimate, nondiscriminatory reasons the following: that Camara

had difficulty with interpersonal relations; that she had been warned and counseled

regarding these problems yet showed no improvement; and that her conduct had

escalated to the level where a restaurant guest complained about her. Camara

offered no evidence that Brinker’s proffered reasons were pretextual. Although



       1
          This Court may affirm the district court on grounds that differ from those that form the
basis of the district court’s decision. Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230, 1235 (11th
Cir. 2004).

                                                9
she contends that the guest complaint was fabricated by another employee, she

introduced no evidence that Brinker knew it was a hoax. Moreover, Camara’s

Termination Form indicated that the complaint merely confirmed the persistence of

her long-standing difficulties with employee relations. Accordingly, Camara failed

to rebut Brinker’s proffered legitimate, nondiscriminatory reasons for its

employment decisions.

      For the foregoing reasons, we affirm.




                                         10